Appeal from judgment, Supreme Court, New York County (Arlene E Bluth, J.), entered January 31, 2013, granting the cross motion of respondent New York City Housing Authority (NYCHA) to dismiss the petition, which sought to annul NYCHA’s determination to terminate the tenancy of Sol Rodriguez, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously held in abeyance, without costs, and the matter remanded to Supreme Court for a hearing on whether the statute of limitations should be tolled due to petitioner’s mental condition.
In view of NYCHA’s apparent departure from its termination of tenancy procedures, the hearing officer’s recommendation of probation and evidence of petitioner’s uncertain mental capabilities, we exercise our discretion to direct further inquiry into her mental state during the period following the issuance of respondents’ determination. Concur — Tom, J.E, Saxe, DeGrasse, Richter and Clark, JJ.